Order entered September 26, 2022




                                       In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-22-00186-CR

                   DANNY ARAGONMARQUEZ, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee

               On Appeal from the 291st Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. F18-12099-U

                                      ORDER

      Before the Court is appellant’s September 22, 2022 second motion to extend

the time to file appellant’s brief. We GRANT the motion and ORDER appellant’s

brief filed by November 9, 2022. If appellant fails to file his brief by November 9,

2022, the Court may abate this case for a hearing in the trial court to determine

why the brief has not been filed. See TEX. R. APP. P. 38.8(b).


                                              /s/   ROBERT D. BURNS, III
                                                    CHIEF JUSTICE